Citation Nr: 1025011	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-21 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).

2.  Entitlement to service connection for arthritis of the right 
and left knees, to include as secondary to the service-connected 
degenerative disc disease of the lumbosacral spine.

3.  Entitlement to service connection for right ear hearing loss.  

4.  Entitlement to an increased (compensable) disability rating 
for the service-connected left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to August 
1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from July 2006 and September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In the July 2006 decision, the RO denied 
entitlement to service connection for a condition of both knees, 
and denied entitlement to a TDIU.  In the September 2007 
decision, the RO continued the previously assigned noncompensable 
evaluation for the service-connected left ear hearing loss and 
denied service connection for right hear hearing loss.  

The Veteran initially requested to present oral testimony in 
support of her appeal at a hearing before a Decision review 
officer at the RO, and at a personal hearing at the RO before a 
Veterans Law Judge; however, she later withdrew both hearing 
requests

In a statement received in January 2008, the Veteran's 
representative requested to withdraw from appellate status the 
original claim of service connection for a bilateral knee 
disability (on a direct basis), and immediately reopen the claim 
on the basis of an alternate theory of entitlement (secondary to 
the service-connected back disability).  The RO subsequently 
issued another rating decision in December 2008 that confirmed 
and continued the previous denial of service connection for a 
bilateral knee disability, and the Veteran appealed that 
determination.  However, because VA is required to consider all 
possible theories of entitlement, it was not necessary for the 
Veteran's representative to withdraw, and then reopen, the claim 
of service connection for a bilateral knee disability.  With 
regard to all claimed disorders, VA must ascertain whether there 
is any basis (e.g., direct, presumptive or secondary) to indicate 
that the claimed disorders were incurred by any incident of 
military service.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 
2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim, including direct service connection).  
Because this action was completed during the pendency of the 
original appeal period, the claim will be considered as if it 
were never withdrawn, and all theories of entitlement will be 
considered.  This is more beneficial to the Veteran for effective 
date purposes if service connection is ultimately granted 
subsequent to this remand.

Due to advancing age, this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a TDIU and entitlement to service 
connection for disabilities of the right and left knees are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a signed statement stated on December 2009, and prior to 
the promulgation of a decision in the appeal, the Veteran 
requested to withdraw from appellate status the issue of 
entitlement to service connection for a right ear hearing loss.  

2.  In a signed statement on December 2009, and prior to the 
promulgation of a decision in the appeal, the Veteran requested 
to withdraw from appellate status the issue of entitlement to an 
increased (compensable) disability rating for the service-
connected left ear hearing loss.  





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran, with regard to the issue of entitlement service 
connection for right ear hearing loss have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 
(2009).

2.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran, with regard to the issue of entitlement to an increased 
(compensable) disability rating for the service-connected left 
ear hearing loss, have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

After the case was certified to the Board, the Veteran 
(appellant) withdrew this appeal as to the issues of entitlement 
to service connection for a right ear hearing loss and 
entitlement to an increased (compensable) disability rating for 
the service-connected left ear hearing loss.  

As a result of these withdrawals, there remain no allegations of 
errors of fact or law for appellate consideration with regard to 
these issues.  Accordingly, the Board does not have jurisdiction 
to review the issues of entitlement to service connection for a 
right ear hearing loss and entitlement to an increased 
(compensable) disability rating for the service-connected left 
ear hearing loss; and they are therefore dismissed.


ORDER

The issue on appeal of entitlement to service connection for a 
right ear hearing loss is dismissed.  

The issue on appeal of entitlement to an increased (compensable) 
disability rating for the service-connected left ear hearing loss 
is dismissed.  


REMAND

The Veteran seeks service connection for bilateral knee 
disabilities and entitlement to a TDIU.  

With respect to the knee claim, the Veteran maintains that her 
knee disability was incurred during service, but also, in the 
alternative, asserts that it is aggravated by the service-
connected low back disability.  She was afforded a VA joints 
examination in December 2008, and the examiner indicated a review 
of the claims file.  The examiner opined that the Veteran's mild 
degenerative joint disease of the knees was less likely than not 
related to the back disability, and was more likely age related.  

The examiner did not opine as to whether the bilateral knee 
disabilities were aggravated by the back disability.  However, 
the Veteran's chiropractor noted that the Veteran's lumbalgia 
involved the nerve supply to the lower extremities and knees.  
The chiropractor did not, however, provide any rationale, or give 
any other explanation of a connection between the service-
connected back disability and any knee disability.

Also, another chiropractor indicated that he had been treating 
the Veteran for chiropractic care since June 2004 and that she 
had been receiving spinal manipulation, myofasical release, high 
voltage galvanic, and ultrasound for the following diagnosis:  
dysathrothsis, dysathrothsis lumbar, pain in the joint, hip 
pelvic region, and knee joint pain due to low back dysfunction.  
Once again, however, there is no rationale or explanation of a 
connection between the Veteran's service-connected back 
disability and her knee condition; rather, the references above 
appear to be just that, mere references, without any actual 
opinion attached to them.  

Nevertheless, given the possibility of a connection between the 
knees and the back disability, and because the VA examiner in 
December 2008 did not consider whether the Veteran's service-
connected back disability could be aggravating the knee 
condition, the Veteran should be afforded another VA examination 
to address these matters.  

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§  1110; 
1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation of 
a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Since the claims file is being returned it should be updated to 
include any recent VA treatment records that are not of record.  
See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Regarding the TDIU claim, a TDIU may be assigned where the 
schedular rating is less than total when the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities.  If there is only one 
such disability, this disability shall be ratable at 60 percent 
or more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran's combined disability rating is 70 percent; and, 
although she does not have one disability that is rated as 40 
percent, she does have multiple disabilities resulting from a 
common etiology that, when combined, total 40 percent.  For 
example, the Veteran's service-connected diabetes mellitus is 
rated as 20 percent disabling and her peripheral neuropathy of 
the right upper extremity is rated as 10 percent disabling and 
her peripheral neuropathy of the left upper extremity is rated as 
10 percent disabling.  The peripheral neuropathy is secondary to 
the diabetes; thus, when the 20 percent rating is combined with 
the 10 percent and the 10 percent, pursuant to the combined 
ratings table at 38 C.F.R. § 4.25, the rating is 35, which rounds 
up to 40 percent.  Thus, the Veteran meets the schedular criteria 
for entitlement to a TDIU.  Therefore, the only remaining 
question is whether the Veteran is unemployable due to her 
service-connected disabilities.  This question must be addressed 
by a medical professional.  On remand, the Veteran should be 
examined to determine whether her service-connected disabilities, 
alone, or in combination, render her unable to secure or follow 
substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Associate with the claims file all 
available VA medical records dating from 
June 2, 2009.  

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current nature and likely etiology of the 
claimed right and left knee disabilities.  
All indicated x-rays and laboratory tests 
should be completed.  The claims file must 
be made available to the examiner for 
review in conjunction with the examination.  
The examiner should opine as to whether it 
is at least as likely as not (a probability 
of 50 percent or greater) that there is any 
relationship between the knees and military 
service, to include but not limited to a 
fall on her knees that occurred in service.  
The Veteran must be provided with an 
opportunity to describe knee symptoms she 
has had, if any, since service.  The 
examiner should also provide an opinion as 
to whether the bilateral knee disabilities 
are at least as likely as not (a 
probability of 50 percent or greater) due 
to or caused by a service connected 
disability, to include the neck and back 
disabilities, as well as any resulting 
altered gait.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not (a probability of 50 
percent or greater) that the right and left 
knee disabilities are aggravated (i.e., 
permanently worsened) by the service-
connected lumbar and/or cervical spine 
disability or any other service-connected 
disabilities, and if so, what level of 
disability is attributable to the 
aggravation.  A complete rationale should 
accompany all opinions expressed.

3.  The Veteran should also be provided 
with the appropriate examination to assess 
whether she is able to obtain or retain 
employment due to her service-connected 
disabilities.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should opine as to whether the 
Veteran is unable to obtain or maintain 
substantially gainful employment due to her 
service-connected disabilities (alone or in 
combination) without regard to her non-
service connected disabilities or advancing 
age.  A complete rationale must be provided 
for the opinion.   

4.  Then, readjudicate the Veteran's claims.  
If any benefit sought on appeal remains 
denied, the Veteran and her representative 
should be provided with a supplemental 
statement of the case (SSOC), and an 
appropriate period of time allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


